Exhibit 10.9

MONDELĒZ INTERNATIONAL, INC.

LONG-TERM INCENTIVE PLAN

(2014 – 2015 Performance Cycle)

AWARD AGREEMENT

(162(m) Participants)

1. Grant of LTIP Award.

(a) LTIP Award. In consideration of the Participant’s agreement to provide
services to Mondelēz International, Inc., a corporation organized under the laws
of the Commonwealth of Virginia (the “Company”), or to any entity that directly
or indirectly through one or more intermediaries controls or is controlled by
the Company (the “Affiliate”), and for other good and valuable consideration,
the Company hereby grants as of the Date set forth in the LTIP Award Notice
(the “Notice”) to the Participant named in the Notice (the “Participant”) an
LTIP Award with respect to the Performance Cycle set forth in the Notice,
subject to the terms and provisions of the Notice, this LTIP Award Agreement,
including any country-specific appendix (this “Agreement”), the Company’s
Long-Term Incentive Plan, as amended from time to time (the “LTI Plan”) and the
Company’s Amended and Restated 2005 Performance Incentive Plan, as amended from
time to time (the “2005 Plan”). Unless and until the LTIP Award becomes payable
in the manner set forth in Section 3 hereof, the Participant shall have no right
to payment of the LTIP Award. Prior to payment of the LTIP Award, the LTIP Award
shall represent an unsecured obligation of the Company, payable (if at all) from
the general assets of the Company.

The Participant’s failure to reject this Agreement within 60 days will
constitute the Participant’s acceptance of the LTIP Award and all terms and
conditions of this LTIP Award, as set forth in this Agreement (including any
appendices hereto), the LTI Plan and the 2005 Plan.

(b) Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the LTI Plan and the Notice.

(c) Incorporation of Terms of LTI Plan and 2005 Plan. The LTIP Award is subject
to the terms and conditions of the LTI Plan and the 2005 Plan, each of which is
incorporated herein by reference. In the event of any inconsistency between the
LTI Plan and this Agreement, the terms of the LTI Plan shall control.

2. Vesting and Forfeiture.

(a) Vesting. The LTIP Award shall become payable to the extent the Performance
Goals are attained, as determined by the Committee in accordance with the
provisions of the LTI Plan, and the other terms and conditions set forth in the
LTI Plan are satisfied, subject to Section 2(b) hereof. In the case of an LTIP
Award that is intended to constitute Qualified Performance-Based Compensation,
the LTIP Award shall not become payable unless and until the Committee has
certified in writing whether and the extent to which the Performance Goals were
attained.

(b) Forfeiture. Except as provided herein, if the Participant has not been
continuously and actively employed with the Company (or an Affiliate) from the
date of the Notice through the last date of the applicable Performance Cycle or
if the Participant is not an employee in good standing with the Company (or an
Affiliate) on the date of payment in accordance with Section 3.5 of the LTI
Plan, the LTIP Award shall thereupon be forfeited immediately and without any
further action by the Company. For purposes of the preceding, a Participant will
not be considered to be continuously and actively employed with the Company (or
an Affiliate) once he or she has stopped providing services, notwithstanding any
notice period mandated under the employment laws of the country where the
Participant resides (e.g.,



--------------------------------------------------------------------------------

active employment would not include a period of “garden leave” or similar period
pursuant to the employment laws of the country where the Participant resides),
unless otherwise determined by the Company on a country-by-country basis. The
Committee shall have the exclusive discretion to determine when a Participant is
no longer actively employed for purposes of the LTIP Award, subject to
compliance with Section 409A of the Code.

(i) Death/Disability. In the event of a Participant’s death or termination of
the Participant’s active employment with the Company (or an Affiliate) as a
result of the Participant’s Disability, in each case, during the first year
following the commencement of a Performance Cycle, the Participant shall forfeit
any rights under the LTIP Award to which the Performance Cycle relates. In the
event of a Participant’s death or termination of the Participant’s active
employment with the Company (or an Affiliate) as a result of the Participant’s
Disability, in each case, after the first year following the commencement of a
Performance Cycle, the LTIP Award shall be payable calculated based on a
Performance Goal Attainment Factor equal to 100%, subject to compliance with the
payment timing provisions set forth in Section 3 hereof, pro rated by applying
the Participant’s Participation Period Factor.

(ii) Retirement. In the event a Participant’s active employment with the Company
(or an Affiliate) terminates prior to the last date of the applicable
Performance Cycle as a result of the Participant’s Early or Normal Retirement,
if the Committee in its sole discretion so determines, the Participant shall
receive a prorated portion of the LTIP Award that becomes payable upon actual
attainment of the Performance Goals and the satisfaction of the conditions set
forth in the LTI Plan, pro rated by applying the Participant’s Participation
Period Factor, subject to compliance with the payment timing provisions set
forth in Section 3 hereof. If the Company determines that there has been a legal
judgment and/or legal development in the jurisdiction where the Participant
resides that results in the favorable treatment on Early or Normal Retirement
described in this section being deemed unlawful and/or discriminatory, then the
Company will not apply such favorable treatment, and the Participant’s right to
the LTIP Award will be treated as it would under Section 3.5(c) of the LTI Plan.

3. Payment.

(a) Form and Time of Payment.

(i) LTIP Award Share Payout. Subject to the terms of the LTI Plan, 2005 Plan and
this Agreement, any LTIP Award that becomes payable in accordance with Section 2
hereof shall be paid in whole shares of Common Stock, which shall be issued in
book-entry form, registered in the Participant’s name. In the event the LTIP
Award Share Payout results in less than a whole number of shares of Common
Stock, the LTIP Award Share Payout shall be rounded up to the next whole share
of Common Stock (no fractional shares of Common Stock shall be issued in payment
of an LTIP Award).

(ii) Payment Timing. Except as otherwise provided in Section 3(a)(ii)(A) or
(B) hereof, the LTIP Award Share Payout shall be made as soon as practicable
following the date the LTIP Award becomes payable in accordance with
Section 2(a) hereof, but in any event no later than March 15 of the taxable year
following the end of the Performance Cycle.

(A) Death; Disability Termination Payments. An LTIP Award that becomes payable
under Section 2(b)(i) hereof in connection with a Participant’s death or
termination resulting from Disability shall be paid within 75 days following the
Participant’s death or termination of employment, as applicable, but in any
event no later than March 15 of the taxable year following the year of death or
termination from Disability.

(B) Retirement. An LTIP Award that becomes payable under Section 2(b)(ii) hereof
in connection with a Participant’s Early or Normal Retirement shall be paid at
the same time that all other Participants are paid the LTIP Award Share Payout
in accordance with the first sentence of this Section 3(a)(ii).

 

2



--------------------------------------------------------------------------------

(b) Conditions to Payment of LTIP Award. Notwithstanding any other provision of
this Agreement (including without limitation Section 2(a) hereof):

(i) The LTIP Award shall not become payable to the Participant or his or her
legal representative unless and until the Participant or his or her legal
representative shall have satisfied all applicable withholding obligations for
Tax-Related Items (as defined in Section 4 below), if any, in accordance with
Section 4 hereof.

(ii) The Company shall not be required to issue or deliver any certificate or
certificates (whether in electronic or other form) for any shares of Common
Stock in payment of the LTIP Award prior to the fulfillment of all of the
following conditions: (A) the admission of the Common Stock to listing on all
stock exchanges on which the Common Stock is then listed, (B) the completion of
any registration or other qualification of the Common Stock under any state or
federal law or under rulings or regulations of the Commission or other
governmental regulatory body, which the Committee shall, in its sole and
absolute discretion, deem necessary and advisable, or if the offering of the
Common Stock is not so registered, a determination by the Company that the
issuance of the Common Stock would be exempt from any such registration or
qualification requirements, (C) the obtaining of any approval or other clearance
from any state, federal or foreign governmental agency that the Committee shall,
in its absolute discretion, determine to be necessary or advisable and (D) the
lapse of any such reasonable period of time following the date the LTIP Award
becomes payable as the Committee may from time to time establish for reasons of
administrative convenience, subject to compliance with Section 409A of the Code.

(c) LTIP Award Payment Amount. In accordance with Section 3.3 of the LTI Plan,
the LTIP Award may be reduced (including to zero) or increased (other than with
respect to an LTIP Award that is intended to constitute Qualified
Performance-Based Compensation) in the sole discretion of the Committee,
notwithstanding the Performance Goal Attainment Factor the Committee determines
has been attained.

4. Clawback Policy. In the Committee’s sole discretion, the Company may cancel
all or part of the LTIP Award or require payment by the Participant to the
Company of all or part of any amount or shares of Common Stock underlying any
vested LTIP Award pursuant to any recovery, recoupment, clawback and/or other
forfeiture policy maintained by the Company from time to time.

5. Withholding Taxes. The Participant acknowledges that regardless of any action
taken by the Company or, if different, the Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social security, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to the Participant’s participation in the LTI Plan and legally applicable to the
Participant or deemed by the Company or the Employer, in their discretion, to be
an appropriate charge to the Participant even if legally applicable to the
Company or the Employer (“Tax-Related Items”) is and remains his or her
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the LTIP Award, including
the grant, vesting, or payment of this LTIP Award, the receipt of any dividends
or cash payments in lieu of dividends, or the subsequent sale of shares of
Common Stock; and (b) do not commit to and are under no obligation to structure
the terms of the grant of the LTIP Award or any aspect of the Participant’s
participation in the LTI Plan to reduce or eliminate his or her liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant becomes subject to tax in more than one jurisdiction between the
date of grant and the date of any relevant taxable event, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for (including report)
Tax-Related Items in more than one jurisdiction.

The Company is authorized to satisfy the withholding for any or all Tax-Related
Items arising from the granting, vesting, or payment of this LTIP Award or sale
of shares of Common Stock issued pursuant to the LTIP Award, as the case may be,
by deducting the number of shares of Common Stock having an aggregate value
equal to the amount of Tax-Related Items withholding due from the LTIP Award
Share

 

3



--------------------------------------------------------------------------------

Payout or otherwise becoming subject to current taxation. If the Company
satisfies the Tax-Related Items obligation by withholding a number of shares of
Common Stock as described herein, for tax purposes, the Participant will be
deemed to have been issued the full number of shares of Common Stock due to the
Participant at vesting, notwithstanding that a number of shares of Common Stock
is held back solely for the purpose of such Tax-Related Items withholding.

The Company is also authorized to satisfy the actual Tax-Related Items
withholding arising from the granting, vesting or payment of this LTIP Award,
the sale of shares of Common Stock issued pursuant to the LTIP Award or
hypothetical withholding tax amounts if the Participant is covered under a
Company tax equalization policy, as the case may be, by the remittance of the
required amounts from any proceeds realized upon the open-market sale of the
Common Stock received in payment of the vested LTIP Award by the Participant.
Such open-market sale is on the Participant’s behalf and at the Participant’s
direction pursuant to this authorization without further consent.

Furthermore, the Company and/or the Employer are authorized to satisfy the
Tax-Related Items withholding arising from the granting, vesting, or payment of
this LTIP Award, or sale of shares issued pursuant to the LTIP Award, as the
case may be, by withholding from the Participant’s wages or other cash
compensation paid to the Participant by the Company and/or the Employer.

If the Participant is subject to the short-swing profit rules of Section 16(b)
of the Exchange Act, the Participant may elect the form of withholding in
advance of any Tax-Related Items withholding event, and in the absence of the
Participant’s election, the Company will deduct the number of shares of Common
Stock having an aggregate value equal to the amount of Tax-Related Items
withholding due from the LTIP Award Share Payout, or the Committee may determine
that a particular method be used to satisfy any Tax Related Items withholding.

Shares of Common Stock deducted from the payment of this LTIP Award in
satisfaction of Tax-Related Items withholding shall be valued at the Fair Market
Value of the Common Stock received in payment of the vested LTIP Award on the
date as of which the amount giving rise to the withholding requirement first
became includible in the gross income of the Participant under applicable tax
laws. If the Participant is covered by a Company tax equalization policy, the
Participant also agrees to pay to the Company any additional hypothetical tax
obligation calculated and paid under the terms and conditions of such tax
equalization policy.

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts (in accordance with Section 13(d) of the 2005 Plan) or other applicable
withholding rates.

Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of his or her participation in the LTI Plan that cannot be satisfied
by the means previously described. The Company may refuse to issue or deliver
the Common Stock if the Participant fails to comply with his or her Tax-Related
Items obligations.

6. Nature of Grant. By participating in the LTI Plan and in exchange for
receiving the LTIP Award, the Participant acknowledges, understands and agrees
that:

(a) the LTI Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the LTI Plan;

(b) the grant of the LTIP Award is voluntary and occasional and does not create
any contractual or other right to receive future awards, or benefits in lieu of
LTIP Awards, even if LTIP Awards have been granted in the past;

 

4



--------------------------------------------------------------------------------

(c) all decisions with respect to future LTIP Award grants, if any, will be at
the sole discretion of the Committee;

(d) the Participant’s participation in the LTI Plan is voluntary;

(e) the LTIP Awards and the shares of Common Stock subject to the LTIP Award are
not intended to replace any pension rights or compensation;

(f) the LTIP Award and the shares of Common Stock subject to the LTIP Award and
the income and the value of the same are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension, retirement or welfare benefits;

(g) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;

(h) no claim or entitlement to compensation or damages shall arise from
forfeiture of the LTIP Award resulting from the failure to reach Performance
Goals or termination of the Participant’s employment by the Company or the
Employer (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of his or her employment agreement, if any), and in
consideration of the LTIP Award to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company, any of its Affiliates or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company, any of its
Affiliates or the Employer from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the LTI Plan, the Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(i) unless otherwise provided in the Plan or by the Company in its discretion,
the LTIP Award and the benefits evidenced by this Agreement do not create any
entitlement to have the LTIP Award or any such benefits transferred to, or
assumed by, another company, or to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Company’s Common
Stock; and

(j) the following provisions apply only if the Participant is providing services
outside the United States:

(A) the LTIP Award and the shares of Common Stock subject to the LTIP Award are
not part of normal or expected compensation or salary for any purpose; and

(B) neither the Company, the Employer nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between the Participant’s local currency and
the United States Dollar that may affect the value of the LTIP Award or any
shares of Common Stock delivered to the Participant upon vesting of the LTIP
Award or of any proceeds resulting from the Participant’s sale of such shares.

7. Data Privacy. By participating in the LTI Plan and in exchange for receiving
the LTIP Award, the Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Agreement (“Data”) and any
other LTIP Award grant materials by and among, as applicable, the Employer, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the LTI Plan.

 

5



--------------------------------------------------------------------------------

The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all LTIP
Awards or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
exclusive purpose of implementing, administering and managing the LTI Plan.

The Participant understands that Data will be transferred to UBS Financial
Services, Inc. (“UBS”), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the LTI Plan. The Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (e.g., the United States) may
have different data privacy laws and protections than the Participant’s country.
If the Participant resides outside the United States, the Participant
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Participant authorizes the Company, UBS and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the LTI Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her
participation in the LTI Plan. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the LTI Plan. If the Participant resides outside
the United States, the Participant understands that he or she may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative. Further, the Participant understands that
the Participant is providing the consents herein on a purely voluntary basis. If
the Participant does not consent, or if the Participant later seeks to revoke
his or her consent, the Participant’s employment status or service and career
with the Employer will not be adversely affected; the only adverse consequence
of refusing or withdrawing the Participant’s consent is that the Company would
not be able to grant the Participant a LTIP Award or other equity awards or
administer or maintain such awards. The Participant also understands that the
Company has no obligation to substitute other forms of awards or compensation in
lieu of the LTIP Award as a consequence of the Participant’s refusal or
withdrawal of his or her consent. Therefore, the Participant understands that
refusing or withdrawing his or her consent may affect the Participant’s ability
to participate in the LTI Plan. For more information on the consequences of the
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact the Participant’s local human resources
representative.

8. Nontransferability of LTIP Award. The LTIP Award or the interests or rights
therein may not be transferred in any manner other than by will or by the laws
of descent and distribution, and may not be assigned, hypothecated or otherwise
pledged and shall not be subject to execution, attachment or similar process.
Upon any attempt to effect any such disposition, or upon the levy of any such
process, in violation of the provisions herein, the LTIP Award shall immediately
become null and void and any rights to receive a payment under the LTIP Award
shall be forfeited.

9. Rights as Shareholder. Neither the Participant nor any person claiming under
or through the Participant shall have any of the rights or privileges of a
shareholder of the Company in respect of any shares of Common Stock issuable
hereunder unless and until certificates representing such Common Stock (which
may be in uncertificated form) will have been issued and recorded on the books
and records of the Company or its transfer agents or registrars, and delivered
to the Participant (including through electronic delivery to a brokerage
account). After such issuance, recordation and delivery, the Participant shall
have all the rights of a shareholder of the Company, including with respect to
the right to vote the Common Stock and the right to receive any cash or share
dividends or other distributions paid to or made with respect to the Common
Stock.

 

6



--------------------------------------------------------------------------------

10. Repayment/Forfeiture. Any payments or benefits the Participant may receive
hereunder shall be subject to repayment or forfeiture as may be required to
comply with the requirements under the U.S. Securities Act of 1933, as amended
(the “Securities Act”), the Exchange Act, rules promulgated by the Commission or
any other applicable law, including the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or any securities exchange on which
the Common Stock is listed or traded, as may be in effect from time to time.

11. Adjustments. The Performance Goals, as well as the manner in which the LTIP
Award Share Payout is calculated is subject to adjustment as provided in
Section 2.3 of the LTI Plan and the Performance Goal Adjustment Section of the
Notice. The Participant shall be notified of such adjustment and such adjustment
shall be binding upon the Company and the Participant.

12. NO GUARANTEE OF CONTINUED EMPLOYMENT. THE PARTICIPANT HEREBY ACKNOWLEDGES
AND AGREES THAT THE VESTING OF THE LTIP AWARD PURSUANT TO THE PROVISIONS OF THE
LTI PLAN AND THIS AGREEMENT IS EARNED ONLY IF THE PERFORMANCE GOALS ARE ATTAINED
AND THE OTHER TERMS AND CONDITIONS SET FORTH IN THE LTI PLAN ARE SATISFIED AND
BY THE PARTICIPANT CONTINUING TO BE EMPLOYED (SUBJECT TO THE PROVISIONS OF
SECTION 2(b) HEREOF) AT THE WILL OF THE COMPANY OR AFFILIATE (AND NOT THROUGH
THE ACT OF BEING EMPLOYED BY THE COMPANY OR AN AFFILIATE, BEING GRANTED AN LTIP
AWARD, OR RECEIVING COMMON STOCK HEREUNDER). THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE RIGHT TO EARN A PAYMENT UNDER THE LTIP AWARD SET FORTH HEREIN
DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT DURING
THE PERFORMANCE CYCLE, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
THE PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY OR AN AFFILIATE TO TERMINATE
THE PARTICIPANT’S EMPLOYMENT AT ANY TIME, WITH OR WITHOUT CAUSE, AND IN
ACCORDANCE WITH APPLICABLE EMPLOYMENT LAWS OF THE COUNTRY WHERE THE PARTICIPANT
RESIDES OR BE INTERPRETED AS FORMING AN EMPLOYMENT OR SERVICE CONTRACT WITH THE
COMPANY OR ANY AFFILIATE.

13. Entire Agreement: Governing Law. The Notice, the LTI Plan, the 2005 Plan and
this Agreement, including any country-specific appendix, constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except as provided in the Notice, LTI
Plan, the 2005 Plan or this Agreement or by means of a writing signed by the
Company and the Participant. Nothing in the Notice, the LTI Plan, the 2005 Plan
and this Agreement (except as expressly provided therein) is intended to confer
any rights or remedies on any persons other than the parties. The Notice, the
LTI Plan, the 2005 Plan and this Agreement are to be construed in accordance
with and governed by the substantive laws of the Commonwealth of Virginia,
U.S.A., without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the substantive laws of
the Commonwealth of Virginia to the rights and duties of the parties. Unless
otherwise provided in the Notice, the LTI Plan, the 2005 Plan or this Agreement,
the Participant is deemed to submit to the exclusive jurisdiction of the
Commonwealth of Virginia, U.S.A., and agrees that such litigation shall be
conducted in the courts of Henrico County, Virginia, or the federal courts for
the United States for the Eastern District of Virginia, where this grant is made
and/or to be performed.

14. Conformity to Securities Laws. The Participant acknowledges that the Notice,
the LTI Plan, the 2005 Plan and this Agreement are intended to conform to the
extent necessary with all provisions of the Securities Act and the Exchange Act,
and any and all regulations and rules promulgated thereunder by the Commission,
including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Notice, the LTI Plan, the
2005 Plan and this Agreement shall be administered, and the LTIP Award is
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Notice, the LTI
Plan, the 2005 Plan and this Agreement shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

 

7



--------------------------------------------------------------------------------

15. Administration and Interpretation. The terms and provisions of the LTI Plan
(a copy of which will be made available online or furnished to the Employee upon
written request to the Office of the Corporate Secretary, Mondelēz
International, Inc., Three Parkway North, Deerfield, Illinois 60015) are
incorporated herein by reference. To the extent any provision in this Notice is
inconsistent or in conflict with any term or provision of the LTI Plan, the LTI
Plan shall govern. The LTIP Award, the vesting of the LTIP Award and any
issuance of Common Stock upon payment of the LTIP Award are subject to, and
shall be administered in accordance with, the provisions of the LTI Plan, as the
same may be amended from time to time. Any question or dispute regarding the
administration or interpretation of the Notice, the LTI Plan, the 2005 Plan and
this Agreement shall be submitted by the Participant or by the Company to the
Committee. The resolution of such question or dispute by the Committee shall be
final and binding on all persons.

16. Headings. The captions used in the Notice and this Agreement are inserted
for convenience and shall not be deemed a part of the LTIP Award for
construction or interpretation.

17. Notices. Any notice required or permitted hereunder shall be (i) given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party or (ii) delivered electronically through the Company’s electronic
mail system and shall be deemed effectively given upon such delivery. Any
documents required to be given or delivered to the Participant related to
current or future participation in the LTI Plan may also be delivered though
electronic means as described in Section 24 below.

18. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Participant and his or her heirs, executors, administrators, successors and
assign.

19. Severability. Whenever feasible, each provision of the Notice, this
Agreement, the LTI Plan and the 2005 Plan shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision in the
Notice, the LTI Plan, 2005 Plan or this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
the Notice, the LTI Plan, the 2005 Plan or this Agreement.

20. Code Section 409A. This LTIP Award is intended to be exempt from
Section 409A of the Code and shall be interpreted, operated and administered in
a manner consistent with such intent. This Agreement may be amended at any time,
without the consent of any party, to avoid the application of Section 409A of
the Code in a particular circumstance or that is necessary or desirable to
satisfy any of the requirements under Section 409A of the Code, but the Company
shall not be under any obligation to make any such amendment. Nothing in the
Agreement shall provide a basis for any person to take action against the
Company or any Affiliate based on matters covered by Section 409A of the Code,
including the tax treatment of any amount paid under the LTIP Award granted
hereunder, and neither the Company nor any of its Affiliates shall under any
circumstances have any liability to any participant or his estate or any other
party for any taxes, penalties or interest due on amounts paid or payable under
this Agreement, including taxes, penalties or interest imposed under
Section 409A of the Code.

21. No Advice Regarding LTIP Award. The Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the LTI Plan or the Participant’s acquisition or
sale of any shares of Common Stock issued in payment of the LTIP Award. The
Participant is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding the Participant’s participation in the LTI Plan
before taking any action related to the LTI Plan.

 

8



--------------------------------------------------------------------------------

22. Language. If the Participant has received this Agreement or any other
document related to the LTI Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

23. Appendix. Notwithstanding any provisions in this Agreement, the LTIP Award
grant shall be subject to any special terms and conditions set forth in Appendix
A to this Agreement for the Participant’s country. Moreover, if the Participant
relocates to one of the countries included in Appendix A, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. Appendix A
constitutes part of this Agreement.

24. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the LTI Plan by electronic means. The Participant hereby consents to receive
such documents by electronic delivery and agree to participate in the LTI Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

25. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the LTI Plan or on the
LTIP Award and on any shares of Common Stock issued in payment of the LTIP
Award, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons and to require the Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

26. Insider Trading/Market Abuse Laws. The Participant acknowledges that, if the
Participant is or becomes resident in a country outside the United States,
depending on the country, the Participant may be or become subject to insider
trading and/or market abuse laws, which may affect the Participant’s ability to
acquire or sell shares of Common Stock under the Plan during such times as the
Participant is considered to have “inside information” (as defined by the laws
in the Participant’s country). The requirements of these laws may or may not be
consistent with the terms of any applicable Company insider trading policy. The
Participant acknowledges that it is his or her responsibility to be informed of
and compliant with any such laws, and is hereby advised to speak to his or her
personal advisor on this matter.

27. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant of the LTI Plan.

***

The Participant acknowledges that the Participant has reviewed the LTI Plan, the
2005 Plan and this Agreement (including any appendices hereto) in their entirety
and fully understands their respective provisions. The Participant agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the LTI Plan, the 2005 Plan or this
Agreement.

If the Participant does not agree with the terms of this Agreement, the LTI Plan
or the 2005 Plan, the Participant must reject the LTIP Award by emailing a
notice of rejection in writing to compensation@mdlz.com no later than 60 days
following the date of grant; non-rejection of the LTIP Award will constitute the
Participant’s acceptance of the LTIP Award on the terms on which it is offered,
as set forth in this Agreement (including any appendices hereto), the LTI Plan
and the 2005 Plan.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this LTIP Award Agreement has been duly executed as of
February 19, 2014.

 

MONDELĒZ INTERNATIONAL, INC.

/s/ Carol J. Ward

Carol J. Ward Vice President and Corporate Secretary

 

10